FILED

FEB l ll ZUll
UNITED STATES DlSTRlCT CGURT C|BIK, U.S. DlSUict & Bankfuptcy
FGR THE DISTRICT OF CGLUMBIA COUIfS f0l’ the DlSUlCf Df columbia

Derian Douglas Hickman,

Plaintiff,
Civil Action No. / / y 3 
INTEL et al, ,

Defendants.

<
§/§/§/\/\/\/§/\./;/\_/\/

MEMORANDUM OPINION
This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.
Pr0 se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) ofthe Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califarzo, 75

F.R.D. 497, 498 (D.D.C. 1977).

\\_\\

Plaintiff, a District of Columbia resident, sues INTEL, Cisco Systems, Microsoft and Dell
for "return of buildings and equipment [and] any revenue due including patent, trademark and
copyright use fees . . . ." Compl. at l. He seeks $100 million. Plaintiff does not state any facts
implicating the named defendants in any wrongdoing and, thus, fails to provide any notice of a
claim. Hence, the complaint will be dismissed A separate Grder accompanies this

Memorandum Opinion.

3
d United States Dist'rict Judge l
Date:February ['A" ,2()11